Preparation of the EU/Russia summit (26-27 June 2008) (debate)
The next item is the Council and Commission statements on preparations for the EU-Russia summit (26-27 June 2008).
President-in-Office of the Council. - (SL) It is my great pleasure to present preparations for the twenty-first EU-Russia summit which will take place at the end of this month, on 26 and 27 June, in the Western Siberian town of Khanty-Mansiisk.
The Presidency believes that the upcoming Summit is the right opportunity for both sides to open a new chapter in mutual relations. In particular, we should be ready to make use of the potential positive momentum that the recent election of the Russian President Medvedjev could bring to EU-Russia relations.
The main objective for the Summit is obviously to launch negotiations on the new framework Agreement with Russia. We are very pleased that the Council of 26 May adopted the EU negotiating mandate for the new Agreement. In recent months the Presidency, together with the Commission, has invested a lot of effort at the highest level in trying to overcome the remaining obstacles on the EU side.
By negotiating a new Agreement, the EU will endeavour to further deepen its cooperation with Russia in areas of common interest, while addressing more effectively the topics where our positions may differ. As usual, the Summit will provide an opportunity to take stock of progress in implementing the four Common Spaces. Allow me to briefly highlight their major characteristics.
As for the first common space, which is Economic space, the Summit will push for the early warning mechanism in the field of energy, as we want to take full advantage of all the options it offers. We will restate the prime importance of predictable and stable rules for foreign investments in Russia. In addition, the EU also intends to reiterate that formal negotiations on a deep and comprehensive Free Trade Agreement can start as soon as Russia has completed its WTO accession process.
As regards the long-standing problem of Siberian overflight fees, the EU will continue to press for signature of the existing agreement.
In the second common space, which is Freedom, Security and Justice, the EU intends to voice concern about the situation concerning human rights, democracy and the rule of law in Russia, particularly in the context of the recent elections. I should add that this concern is shared by both the Presidency and the European Parliament. The Summit will also provide an opportunity to assess progress with the implementation of visa facilitation and readmission agreements.
Under the third common space, which is External Security, the EU will underline that more concrete actions for further cooperation in the Common Neighbourhood are needed. Above all, we will try to emphasize that Russia must endeavour to find a solution to the conflict in the Transnistrian region and Georgia. At the same time, we should welcome Russia's participation in the EUFOR Chad operation, and agree on further cooperation within the framework of the European Security and Defence Policy.
As for the fourth common space, which is Research, Education and Culture, the Summit should welcome the first Permanent Partnership Council on Research, which took place in Slovenia in May. Finally, the Summit will provide an opportunity to address international issues, such as frozen conflicts, the Middle East, Iran, Afghanistan and others.
Ladies and gentlemen, permit me to conclude with the following: The summit will place particular emphasis on the endeavours of both sides to ensure the stable and democratic development of countries in the common neighbourhood area. Concrete cooperation between the EU and Russia within the framework of the common neighbourhood is essential to addressing problems of mutual interest and concern, and in particular frozen conflicts.
With this I shall end and I shall listen to your debate with interest.
(Applause)
Member of the Commission. - Mr President, with a new Russian President in office, as has just been said, and also with our mandate finally in place to negotiate a new agreement with Russia, I think we have an opportunity to redefine this essential partnership with our largest neighbour based on a number of common interests. Getting the EU-Russia relationship right is one of the most important challenges in European foreign policy: we all know that.
The launch of negotiations will be the centrepiece of the first EU-Russia Summit with President Medvedev in Khanty-Mansiysk at the end of June. Right after that the negotiators will begin the first session of their work.
The new agreement between the EU and Russia gives us the chance to update the legal framework underpinning our relationship so as to reflect the substantial changes in both Russia and the European Union, because we have changed a lot since the current partnership and cooperation agreement was negotiated in the 1990s. I believe it will also help us to unlock the potential of our relationship, because there is huge potential, and to pursue the interests of our Member States much more vigorously.
The hallmarks should be: results-orientated political cooperation, deep economic integration, a level playing field for our energy relations enshrining the principles at least of the Energy Charter Treaty, and ever closer relations in the field of freedom, security and justice, as well as a progressive opening of our educational and scientific systems to each other.
At the same time, we should continue to implement the cooperation with Russia under the four common spaces, which the President-in-Office of the Council has just mentioned, and their road maps. They indeed comprise a wide range of actions giving concrete expression to this strategic partnership.
The new agreement should also provide the legal framework to build on these for the future.
The summit will also be an opportunity to hear at first hand where President Medvedev sees Russia's priorities with the European Union. I think we always have to look to what he has said, for example in an important Financial Times interview where he said he wants more rule of law in Russia and he also wants a greater modernisation of the Russian economy. Of course, we will judge him by his deeds.
While there will certainly be, at the beginning, strong continuity of policies in Russia, the new President has stressed his commitment to the rule of law and the modernisation of the Russian economy, and I think we should encourage him to match all his words with clear action, and with action that should happen soon.
While we pursue our common interests with Russia, we must nevertheless remain clear and firm on democracy and human rights. We will continue to remind Russia of the commitments that we have both signed up to, notably, for instance, with the Council of Europe and also the OSCE.
We are often close partners with Russia in tackling international challenges, for example as members of the Middle East Quartet - most probably we will again be in Berlin next week - but we also need, as our colleague has said, to see a Russia that pursues a positive agenda with its other neighbours; so it is true that we are concerned that recent Russian moves in Georgia could undermine stability in the region. Therefore during my visit to Moscow some 10 days ago I had a very long conversation with Foreign Minister Lavrov in which I discussed this important issue.
We should gradually establish with Russia a continuous high-level non-confrontational dialogue covering all the aspects of conflict resolution, including peace-keeping and peace mechanism aspects, since Russia indeed will clearly remain an essential actor in any peace efforts regarding the frozen conflicts.
On the other hand, it is natural that Tbilisi is seriously concerned about maintaining its territorial integrity and in the summit discussion on frozen conflicts we will certainly firmly underline that Georgian and Ukrainian sovereignty and territorial integrity must be respected; but I think we also need to be pragmatic, realistic and have an inclusive approach from the Georgian side.
In my regular contacts with both Georgia and Russia, I am indeed urging pragmatism and an end to the setting of mutually exclusive conditions: these will not work.
In conclusion, the EU-Russia Summit is a chance to embark on a constructive relationship with the new administration, defending our values and promoting our common interests. I look forward to your input and to the discussion in the House.
(Applause)
on behalf of the PPE-DE Group. - Mr President, EU-Russia relations rank as one of the top challenges for the EU and opinions vary widely within this Parliament whether to wield the big stick and confront the bear or speak softly with a mixture of carrot and stick in dealing with Russia under its new President Medvedev, which rather aptly means 'bear' in Russian.
Nevertheless, we must give him the benefit of the doubt on his helpful comments about improving the rule of law, human rights and the fight against corruption - with the EU being more engaged in the strategic partnership and new PCA with what is still the largest country in the world, which now projects renewed confidence due to its mineral-resource-driven trillion-dollar economy.
Priorities for the summit must include energy security as a reliable trading partner for oil and gas but also, with Russia's imminent accession to the WTO, legal certainty for Western natural resource companies in their foreign direct investments in Russia.
Russia must be leant on to respect the sovereignty and territorial integrity of its near neighbours and within the UN help resolve the problems in the Middle East as well as nuclear proliferation in Iran and North Korea.
Russia plays a key role in the Western Balkans, including resolving the Kosovo question, and should not fear expansion of NATO to include Ukraine and Georgia and could even help improve the repressive political climate in neighbouring Belarus.
There is much to talk about at the Khanty-Mansiysk summit. Let us hope that the new Putin-Medvedev double act will be coming in a genuine spirit of reconciliation with the European Union and not hoping that the 'no' vote in Ireland means an end to an EU common front for the 27 Member States vis-à-vis Russia.
on behalf of the PSE Group. - Mr President, I would like to react to what was said by the President-in-Office and the Commissioner. We also hope that, with a new President in Russia and, finally, a mandate for negotiations on a new contractual arrangement with Russia, we will now enter into a more positive period of cooperation with the Russians.
Over the last 10 years we have seen enormous growth in the interdependence between the European Union and Russia. For that reason, I think it is good to work with them with a clear mandate to define more concretely the work we want to do in the four areas of common spaces as we have been developing over the last few years. Of course, we also want to use the new possibilities to continue - and maybe to intensify - to be partners in the international arena.
We also have to work on creating a secure and transparent framework for energy relations, including, of course, trade, but also improving the investment climate in Russia, where admittance and entry into the WTO could be very helpful.
I also think we have to work together to enable ourselves to work on the problems in the shared neighbourhood. We have already talked about Transnistria and the Caucusus, but we also have to look at how we can find a kind of compromise in the near future on the issue of Kosovo.
We also have to create necessary and effective mechanisms to deal with human rights violations and also - to say it more positively - to help promote the rule of law in Russia.
I would like to make two final remarks. I would like to emphasise, as we have done many times before, that, in order to make these negotiations successful from our side, we have to speak with one voice. I would also like to say - and I have said it before - that we also have to remain somewhat pragmatic. Our leverage is limited: Russia is not a candidate country; it does not want to join the European Union; it is following its own course. It wants to cooperate and not integrate. I think we should take that into account in our dealings and talks with them in the years to come.
on behalf of the ALDE Group. - (PL) The forthcoming EU-Russia summit will be the first opportunity for leaders of EU Member States to meet with the new Russian authorities appointed after the recent elections. The summit will therefore be an excellent opportunity to become better informed about the direction of Russian policy, and how it might be implemented.
A certain amount of information on what this policy may be like can be gleaned from President Medvedev's speech in Berlin. It contained a number of hopeful references to combating corruption and governing under the rule of law. The difficulty is that President Putin, Mr Medvedev's predecessor, said much the same thing at the start of his term, yet we all know how things developed and what the present situation is like. The aforementioned speech also contained a view of the world that differed from the one we would have wished to hear. In the vision of the world presented by Mr Medvedev, the European Union or more accurately, the Member States of the Union are reduced to the role of mere economic partners of Russia. The latter envisages engaging in political activity in a significantly broader area stretching from Vancouver to Vladivostok.
There is a second issue worthy of mention. It is rather more specific, but urgent, and concerns the relationship between Russia and Georgia. Pursuant to an agreement reached in 1994, Russian troops mandated by the Community of Independent States, an association of post-Soviet countries, are stationed in Abkhazia. Abkhazia is part of Georgia. There is every indication that these troops are not fulfilling a peace-keeping role, and that they are in fact a party in the conflict between Abkhazian separatists and the government of Georgia, as evidenced by the shooting down of a pilotless Georgian aircraft by a Russian one. Pursuant to a recent unilateral decision taken by the Russian authorities alone, these forces have been strengthened significantly.
It would make a great difference if the European Union became involved in resolving this conflict, acting as a trustworthy and reliable entity.
on behalf of the Verts/ALE Group. - (DE) Mr President, I am slightly irritated that in the speeches we have heard about the negotiations and the forthcoming discussions, very little has been said about the fact that Europe does not have a united or unanimous position on many issues which will arise in what, to my mind, are important talks with President Medvedev. This applies especially to the whole area of energy policy. In my opinion, it is a serious problem: we talk very frequently about our dependency on oil and gas imports from Russia but we have not devised a common strategy on this issue. Instead, the large Member States, individual Member States, are pursuing their own strategies in this area and no genuinely united European strategy on security of supply has been forged in relation to the agreements with Russia.
The same applies to another very sensitive area as well. I welcome the fact that apart from the issue of Georgia, the other conflicts have also been mentioned, so that when we talk about Georgia, we also include Abkhazia and Ossetia. There is another thing which I thought was missing from the Council's and Commission's introductory statements, namely some comments on how we should now be dealing with these frozen conflicts with Russia following the decision on Kosovo. As Parliament, we need more information about this, and as a member of the delegation which recently visited Moscow, I also have a great deal of interest in the fate of non-governmental organisations in Russia, as they are suffering greatly from a dreadful piece of legislation, and I think that you should put this issue on the agenda as well.
on behalf of the UEN Group. - (PL) Mr President, for some time now we have been aware of the Russian company Gazprom's worrying penchant for collecting former leaders of European Union countries. The best example of this tendency is the case of Mr Schröder, the former German Chancellor. Mr Schröder first signed an agreement with Russia concerning construction of the Nord Stream gas pipeline, and then took a post on the company's governing board. Similar goings-on are taking place in the south of Europe, in connection with Gazprom's next venture, namely the South Stream gas pipeline. I should like to emphasise that no Western energy company has as close links with its home state as Gazprom has with the Kremlin. In the case of Gazprom's plans, we are confronted with cold political calculation. Normal market principles simply do not apply.
It is high time for the Union to realise this and act to prevent a situation in which a State-sponsored company can use gas pipelines to exert political pressure. Russia's control of energy will inevitably lead to a further increase in the cost of energy in Europe. Russia will also be able to extract even greater political concessions in exchange for supplying gas and oil.
It is quite clear that the European Union has to build good relations with Russia. To do so effectively, however, it must demonstrate unity, a unity we currently lack. I earnestly hope that the forthcoming EU-Russia summit will be an opportunity to demonstrate the European Union's solidarity in the face of Russia's hegemony in the energy sector.
on behalf of the GUE/NGL Group. - (CS) Ladies and gentlemen, I am glad to see that the obstacles used by some Member States to block the launch of the discussions with Russia on the new Partnership and Cooperation Agreement have finally been overcome. After 18 months, on the eve of the summit, the Commission received the mandate to negotiate with Russia at last. This could be beneficial to both parties but let us not be too optimistic. If our discussions on problems as complex as, for example, energy cooperation, climate change or security issues are conducted from entrenched positions, from which we loudly attack each other with various (often unrealistic) demands, culminating in ultimatums, we will get nowhere. In spite of that, there are some in our midst who still do not understand this. The logical result then may be a stalemate like in chess. What we need, however, is a new level of relations, fit for the 21st century, and we have the chance to achieve it. I think that we will best serve the interests of the EU citizens by taking advantage of it.
on behalf of the IND/DEM Group. - Mr President, 'Russia is a riddle wrapped in a mystery inside an enigma,' Churchill once said. The European Union has agreed on what it wants from Russia. The question is, how fast?
Energy politics turns Germany blind to Polish and Lithuanian demands. Nord Stream, Depal - it looks like all pipelines from Russia lead over the heads of central European countries. This is not a pipe dream, as the perestroika guy, Gorbachev, said. The Economist admits that the Baltic pipe was conceived in secret. Lithuanian demands for firmer terms concerning energy seem, therefore, relevant. Many Eurocrats fumed about that to strengthen the view of neurotic post-Communist countries.
On the other hand, Germany's economy minister threatens that his country will not let the EU Commission dictate decisions in the backrooms in Brussels. He definitely did not mean human rights, I guess.
The initiative of the 'Eastern Partnership' launched by Poland and Sweden may be spectacular. Bravery is good, but brains are better.
The partnership between the EU and Russia is uneasy. It will not be successful without Poland, which is Russia's natural neighbour by land, water and air. It is something that all sides obviously need to take into consideration, especially today when the Treaty of Lisbon was pulled down and its falling bricks may damage whatever stands in its way. Good resolutions are useless attempts if they interfere with sovereign nations.
'Perhaps there is a key to Russia. That key is Russian national interest,' Churchill added. The opinion that 'nothing is impossible in Russia but reform' seems to be no longer true. Whatever the approach, the EU needs to cooperate with Russia, and vice versa.
- (FR) Mr President, ladies and gentlemen, as Mr Wojciechowski, the previous speaker, has already said, relations with Russia are extremely delicate and fraught with ambiguity. I understand the attitude of our fellow Members from Central and Eastern Europe and the Baltic states in particular, who have suffered a great deal from Russian domination in the form of Soviet control and a harsh and oppressive system, which has now happily faded away. I believe that we have to seize this opportunity to establish more friendly relations with the great Russian people who are unquestionably Europeans and in some way are also the gatekeepers of Europe. Russia is confronted with the same problems as us: it is faced with a falling birth rate while at the same time the vast open spaces of Siberia could well prove to be an attractive proposition to the one and a half billion Chinese who believe that part of their territory was taken from them.
I think that the misunderstandings that may exist and persist with Russia, and which it is hoped will be cleared up at the EU-Russia Summit on 14 November, are also partly our responsibility. We hitched our cart to the American political wagon and returned to the North Atlantic Treaty Organisation - I am speaking for France here - which was a response to the Warsaw Pact. Once the Warsaw Pact disappeared I believe that Russia quite legitimately developed suspicions about our intentions and I would like to see these misunderstandings straightened out on both sides.
(DE) Mr President, Commissioner, Mr President-in-Office, given that a number of our fellow Members who are opposed to the Treaty of Lisbon have called for a uniform policy towards Russia, let me refresh your memories: bottles of champagne were opened in Moscow after the result of the Irish vote as it was regarded as further proof of Europe's weakness, allowing Russia to revert to 'business as usual' with individual countries.
I am pleased that the Partnership and Cooperation Agreement can now be negotiated, in which we address critical issues such as energy security. It is the Lisbon Treaty which will give us the powers to deal with this issue, along with human rights.
I am sure that just like Chancellor Merkel, the Slovenian Presidency will represent Europe's interests and that Chancellor Merkel herself, in Sochi, will champion human rights and political interests. I am sure this will be successful, and we must remind Mr Medvedev of what he himself has said, namely that states must be measured according to the development of democracy and the rule of law. We should take his comments seriously.
However, we should also make it clear that we have shared interests with Russia, not only in terms of energy issues, where we need to achieve security of supply. Russia is, after all, a member of the Security Council. How can we halt the proliferation of weapons of mass destruction unless we get Russia on side, or deal with issues such as Iran, the Middle East and various other areas? We must make that clear. At the same time, however, Russia should not secure too much power via Gazprom. The Russians must be subject to the same rules on competition as everyone else.
Let me make one final comment: if we are seeking to assert our common interests with Russia via a strategic partnership, it must be clear that there is no longer any room for a politics of the 'near abroad' and spheres of influence. In a Europe of independent states, every country must have the right, in accordance with the Helsinki agreement, to join an alliance or not, as it sees fit. No other country has a right of veto over the independent decisions taken by another European country. That needs to be made very clear as well.
(DE) Mr President, there are many of our fellow Members in this House who come from countries with a bad experience of the Soviet Union. The Commissioner and I come from a country which had both good and bad experiences of the defunct Soviet Union. Today's Russia is reminiscent in some ways of the old USSR. Nonetheless, it is a new Russia and it has new potential.
The task now is to do our utmost to ensure that we achieve a new Russia which no longer reminds us of the Soviet Union of the past. Two things are needed for that: a clear and unequivocal stance, and a willingness to engage in dialogue with this new Russia. On the Kosovo problem, for example, we have a different position from Russia, but we still have to talk to Russia so that we can solve the problems. Neighbourhood policy is another example: we have a different offer to make to the neighbour countries, whereas Russia often still adopts an imperialistic stance towards its 'near abroad'.
If we want to help these countries, then we must give clear support to countries such as Georgia, for example, but we must also talk to Russia about ways of achieving a peaceful solution to these conflicts, whether we are talking about Abkhazia or South Ossetia.
When it comes to energy issues, we must ensure that we find our own resources; we need a Nabucco pipeline, for example, so that we are in a stronger bargaining position vis-à-vis Russia. Nonetheless, we do need to negotiate with Russia on energy and other issues. My Group and I therefore do not rule out the possibility that we need both these things - a clear and unequivocal position, and an independent policy - so that from this strong position, we are able to engage in negotiations and talks with Russia. I hope that we can achieve our objective.
(SV) The energy issue will be important at the summit. The EU needs gas from Russia, and Russia needs export income from Europe. The summit may be crucial in deciding whether the Nord Stream gas pipeline from Russia to Germany via the Baltic will become a reality.
This project has the potential for serious disruption to the vulnerable ecosystem of the Baltic Sea, but the most serious threat to the project is the lack of trust between Russia and the countries around the Baltic. If the gas pipeline is to become a reality, clear confidence-building measures are needed from two quarters, from Russia and from Germany. Russia must, among other things, ratify the Espoo Convention, which regulates the distribution of responsibilities in transnational projects likely to have an environmental impact in neighbouring countries, and Russia must cease all talk of the Russian navy and military taking part in the construction of the pipeline. That will never be allowed, at least not in Finland's territorial waters. Germany, for its part, must first recognise that the project affects all the EU's Member States around the Baltic Sea and is a common EU matter. Germany must also show solidarity with Poland and the three Baltic states and convince them that they will not be discriminated against in their energy supplies as a result of the project. Germany must honour the resolution we are discussing, which says that the EU must be united in its action with respect to Russia in large-scale energy projects. The gas pipeline must not jeopardise the EU internal market. It is the EU and not Gazprom in Russia which has to lay down the rules for trade in energy on the internal market.
(LV) Ladies and gentlemen, the speech by Commissioner Ferrero-Waldner leads us to suppose that Parliament's resolution is an eminent example of political correctness; perhaps even something like a curtsey to Russia's new President, Mr Medvedev. We should, however, still bear in mind the fact that Prime Minister Putin - the President and Mr Putin - are really one and the same person, and that he is carrying out a 'divide and conquer' policy aimed directly at the EU Member States. Under these circumstances, it is very important for the partnership agreement to be successful. The European Union should not show any weakness. In the talks it must demonstrate the unity of the Member States and its solidarity as a force. It must reduce the inconsistency shown by Russia to date and promote an integrated market and free access to infrastructure and investment in Russia. It must demand that Russia be willing to comply with the requirements of the World Trade Organisation. We need to reinforce the European Union's unified position on strategic issues in relation to states with undemocratic regimes. The European Union must confirm that it remains a stronghold of democracy and common values.
(PL) Mr President, the meeting between the representatives of the European Union and Russia in Siberia ought to be a meeting between friends seeking genuine understanding. If we want to improve our relations, we must treat our partner seriously. I have heard it said in the House that the European Union will want to teach Russia about the rules of democracy. However, there is a democratic deficit in Brussels. I have also heard the results of the Irish referendum called into question in this very Chamber.
It has also been said in the House that Members are concerned about the situation in Georgia. Is that not the height of hypocrisy? One day the territorial integrity of Serbia is infringed by recognising Kosovo, and the next the people of Abkhazia are denied the chance of independence and told that a different set of rules applies to their country. Ladies and gentlemen, you must understand that it was Stalin who overcame Abkhazia and integrated it into Georgia. We cannot today become involved in a world we do not understand. I believe that if we are to deal with the Russians, we need to understand not only their history but also their mentality. Clearly, Russia is currently well governed. Life is getting better for the Russian people, and Russia is becoming a democratic country. There is no justification for the didactic tone adopted by Union officials. All that achieves is an irritated sneer in Moscow.
(NL) Mr President, Commissioner, it is only by talking to each other that we avoid misunderstandings. Intense discussions with one other are now going to take place because we are opening up the dialogue with the Russian Federation when we start talks on the Partnership and Cooperation Agreement. It is good that the negotiations are now going to begin. An incredible amount has changed in the last 10 years, both in Russia and in the European Union, but we are also more dependent than ever on one other. That is why good binding agreements on energy, but also on climate change, are necessary for both parties. Mr President, when it comes to these agreements we must also not forget a number of fundamentals. Although some Members may have doubts, now of all times we must work hard for Community values, such as strengthening the rule of law, fighting corruption and stressing the importance of independent social debate in Russia itself.
Mr President, the negotiations will not be easy. A new agreement need not be encyclopaedic, as far as I am concerned, but it must make a number of absolutely essential elements binding on both parties.
Mr President, we cannot wait until the agreement is on the table, because we need to hear positive noises from the Kremlin now on a number of other issues; I am very worried about certain developments: Chechnya, the TNK versus BP case and Abkhazia. I would like to hear from the President what he means exactly by joint action.
(BG) Mr. President, Madam Commissioner, colleagues, let me start by saying that the world is a very different place today and the juxtaposition of blocs is a thing of the past. Russia has changed a lot, too. The Russia of June 2008 is very different from the Russia of June 2000, for example. The European Union is faced with the challenge to build and develop a new type of relations for which there is no comparison in the past. We need to develop these relations with the clear understanding that there are much more things that unite us than those that divide us. There are many problems we can solve only in cooperation with Russia. These refer also to global issues such as climate change, combating hunger and pandemics, terrorism. There are others which are regional in their nature yet have an enormous significance for the European Union: energy security, trade and economic links, relations with common neighbours. There are also issue that divide us: human rights, freedom of speech, how we understand democracy and democratic systems. But we need to be pragmatic enough and develop our dialogue not in confrontation but by focusing on our common goals.
It is a fact that in recent years mistrust has built up but now we have the opportunity to start a dialogue with the new Kremlin occupant. I would like to draw your attention to Russia's role in the Western Balkans. I believe we need a very active dialogue in order to engage Russia in finding solutions for the problems in the region, to convince it to support the European Union efforts to ensure long-term stability, including through the EULEX mission in Kosovo. I would like the upcoming summit to deal also with the role of Russia in the Black Sea region and state that it is up to us whether the 'divide and rule' policy will apply or not.
(HU) Mr President, Commissioner, in his inaugural speech President Medvedev declared his loyalty to democracy, saying that he considered restoring the rule of law to be his most important duty. If these are not just empty words and he actually manages to bring this about, then there is a real chance that relations with Russia can be substantially improved. Our expectations are modest, but we are open and optimistic. Having Russia as a stable and reliable partner helping to resolve conflicts that have reached deadlock and helping to prevent nuclear proliferation is in our fundamental interest. We regard Russia as a partner, but they too must decide whether they consider us to be a partner or a set of rivals to be turned against each other and played off against each other. We welcome the intention to establish a new EU-Russia partnership agreement; this agreement should be extended to cover energy issues and should also contain the fundamental principles of the Energy Charter. Europe must take a decisive and united stance at the negotiations if it wants to achieve real results.
I think it is a positive sign that the summit is to be held in the capital of Khanty-Mansi. The World Congress of Finno-Ugric Peoples is also scheduled to take place there at the same time. I hope that this is not simply a one-off gesture on Russia's part towards the Finno-Ugric peoples, but that they genuinely intend to improve the situation and guarantee the rights of Finno-Ugric peoples. On this point I would like to ask Commissioner Ferrero-Waldner and the Commission to speed up work on implementing the 'preparatory action' to assist the Finno-Ugric peoples, because it seems to us that the deficits in this area are enormous. Thank you.
(LV) Ladies and gentlemen, Russia's Ministry for Foreign Affairs has drawn up a comprehensive strategy on how to make use of its fellow countrymen in the European Union, particularly in the Baltic States, in order to strengthen Russia's political and economic influence. President Medvedev has just signed a decree abolishing entry visas to Russia for non-citizens of Latvia and Estonia, which in essence recognises them as Russian citizens. Thus non-citizens, who, in order to obtain citizenship, only have to learn a little of the local language, will acquire much greater privileges than citizens and they will have less of an incentive to obtain citizenship. This act - like the call to give them the right to vote in local government elections - is a real obstacle to the integration of non-citizens. Russia's 'managed democracy' has announced increasing restrictions on freedom of the press, expression and assembly. Russia's true democrats have asked for our support on various occasions, both in calls to the Subcommittee on Human Rights and at the time of the visit to Moscow. The planned pragmatism of the resolution has, however, allowed us to forget our principles, even though in practice all economic growth in Russia is based on our payments for energy resources.
(CS) Ladies and gentlemen, the European Union - by which I mean the Council - should clearly define its idea of relations with Russia. It should be clear whether negotiations concerning, for example, gas supplies, Kosovo, freedom of speech and human rights are going to be conducted by individual Member States separately or whether there is a chance to achieve a consensus, at least at a basic level, on some common interests. It is my opinion that it is in the citizens' interest for the Union to speak with one voice when dealing with Russia. Unfortunately, this is not the case. We should push for the creation of a more stable business and political climate in Russia, one that would involve fewer import barriers and give more room to investors from the Union. This would surely be helped by Russia's membership of the World Trade Organisation. Of course all of us would have to insist emphatically on respect for fundamental human rights and freedoms as part of such a partnership. The Union, which is a strong manifold entity, and Russia, which is a superpower, should stop behaving like two towns connected by nothing more than a narrow road and a gas pipe. Both should strive for greater mutual economic integration and their partnership should be a marriage of convenience, not a love match.
Mr President, when welcoming the words of President Medvedev on the importance of civil rights and rule of law, the EU should make it absolutely clear that the credibility of his statements can be measured only by showing, first of all, full respect for the verdicts of the European Court of Human Rights and contributing to the reform of this body.
The most important starting point in aspiring to better relations is unity amongst the EU Member States. We especially stress the need to give priority to the long-term benefits of a joint position over the possible short-term advantages of bilateral deals on single issues.
These priorities are especially relevant in the field of economics and energy, where the principles of transparency and reciprocity can be the only basis for long-term cooperation, together with equal access to markets, infrastructure and investment.
(FI) Mr President, Commissioner, I have before me a study produced this year on Russian businessmen. Surprisingly, they have similar thoughts to us. What sort of Russia would they like to see by 2020? Between 50% and 70% of them want Russians to be free, secondly educated, thirdly integrated, fourthly respectful of the law, and fifthly in good health. There are no bad intentions here by any means. Only 30% of these businessmen hoped to be rich. There is therefore no longer any question of the sort of oligarchies that we all remember.
It is Russia's intention to modernise, and this goal is common to the country's leaders and the people. The concerns of the businessmen interviewed are familiar to us: 70% of them think that the ageing population is a big worry, the same as we do. As far as corruption in high places is concerned, here it is at a lower rate, but there it is very common. More than 50% think that the independence of the judiciary and civil rights are important. Poor levels of education are also a worry. We can set an example and provide assistance where there is poor infrastructure and rigid bureaucracy. That is why I think we have an opportunity, now that we are dependent on Russia for energy, to offer our expertise to promote the country's modernisation, which is their objective.
Mr President, Commissioner Ferrero-Waldner spoke of the importance of getting the relationship between the EU and Russia right.
One area that is particularly important, it seems to me, is the question of civil society. Does she envisage the possibility of launching some specific programmes or projects that we might begin to consider in terms of university exchanges, cultural and artistic exchanges, and, if so, what?
I think it is worth repeating our disappointment in this context. The British Council offices in St Petersburg and Ekaterinburg were closed, against all normal diplomatic practice.
It is also worth reflecting on the energy relationship. As a good customer, we are in a strong situation. Gazprom has quite clearly failed to convince this Parliament, in the Committee on Foreign Affairs, in the Committee on Industry, Research and Energy, and in the Committee on Petitions. They need to think again. We need a good relationship where we are not naive, where we do not rely on wishful thinking and where our Russian partners and colleagues are not suspicious, and do not feel threatened or that they need to show aggression.
Mr President, the next European Union-Russia summit will take place between a Russian Federation on the rise - be it only provisionally - and an EU not only affected by the Irish 'no' on the Lisbon Treaty but, moreover, by the lack of a clear vision on how to get out of this crisis.
Russia itself is a divisive issue in the European Union. Actually, it divided us into ideologists and pragmatics; into confrontational geo-strategists and conciliatorists; into old Cold War fighters and new utilitarian opportunists.
On the other hand, a major problem is that Russia does not have a European Union policy but prefers to deal with each member of the Union separately. We will not be able to change this situation before we put in place a true common European policy for Russia. We must tell Russia that, in order to be able to do good business with us and benefit from the mutual opening of the markets, one needs an institutional and political interoperability guaranteeing the separation between economic policies and geo-political strategies.
Therefore, a common space of justice, freedom and security characterised by transparency, accountability and openness is needed.
(ES) Mr President, the relationship between the European Union and Russia should be a constructive one, but should also be a demanding one. Like us, it is a member of the Council of Europe and must thus respect its principles and values.
I welcome the fact that President Medvedev has recently emphasised the importance of human rights and the rule of law.
The European Union and Russia have the potential to have a strong relationship and we are now facing the challenge of negotiating the new Partnership and Cooperation Agreement, which will enable us to make faster progress on the so-called 'four common spaces'.
I wish to highlight the importance of one of these spaces: economic relations. More than half of Russia's trade is conducted with the Union. The creation of an integrated market, with transparent and non-discriminatory rules, will enhance and diversify the economic and trade relations between Russia and the European Union. Greater legal certainty in Russia is also essential.
Ladies and gentlemen, Moscow is a key player on the international stage. A permanent member of the Security Council, its cooperation is crucial in order to achieve peace and stability in Europe and throughout the world.
As far as the EU is concerned, the 27 Member States need to adopt a united front in their relations with Russia. All of the analysts, most recently Mark Leonard in an interesting study, stress that the absence of a common position is damaging to the Union...
(The President cut off the speaker)
(HU) Mr President, the imminent summit resolves the deadlock that has lasted more than a year and a half, and will hopefully bring about substantive progress in relations between the European Union and Russia. The European Union needs Russia, but let there be no mistake, Russia needs Europe at least as much, as an economic partner and as an energy consumer. We depend on each other in the field of energy and in many other matters. For this reason, I believe that fears relating to increasing Russian influence are exaggerated, although numerous statements by the Russian leadership seem to justify them. In the interests of the future development of strategic relations between the EU and Russia, it is vital to establish a reciprocal visa-free travel regime as soon as possible; this is crucial for progress in EU-Russian relations. In conclusion, as President of the Finno-Ugric forum in the European Parliament, I would like to repeat the request made by my fellow Member Mr Szent-Iványi to the EU Heads of State participating in the summit: please support the Finno-Ugric peoples. Thank you for your attention.
(DE) Mr President, I also take the view that the pipeline between Germany and Russia should only be built if the other EU Member States concerned agree. However, those Member States should not then negotiate with another major power, namely the US, on missiles or visas. Europe will only be able to stand firm vis-à-vis the US and Russia if it finally adopts a united front.
Let me make one thing very clear: it is our job to tell the Russians that it is in their fundamental interests to build a good partnership with Europe. However, this means that they cannot speak on behalf of other countries that Russia happens to have occupied in the past, such as Ukraine or Georgia. These countries are sovereign states and are entitled to make their own decisions about their own destiny.
Mr Medvedev said in Berlin that he wants to see an improvement in relations. That being the case, he can start on two fronts. The first is the rule of law, which means taking action in the matter of the Yukos prisoners. The second and very important area is this: Mr Medvedev, please stop blocking the largest peace mission in the history of the EU, namely the Kosovo mission!
(PL) Mr President, the complex relationship between the European Union and Russia calls for well-handled and cohesive diplomatic action. The forthcoming summit between the European Union and Russia has generated strong emotions, as agreements of great importance for both the European Union and Russia are to be negotiated there. Amongst other issues, the Union must strive to ensure energy security for Europe. At a time when fuel and energy prices are constantly rising, energy security is of strategic significance for the economy of the entire European Union and also for the domestic economies of its Member States.
On the eve of the EU-Russia summit, we need to understand how important it is for the future of the Union to speak with a single voice on the international arena. In that connection, it is unfortunate that the entry into force of the Lisbon Treaty is now uncertain. The latter contains provisions that would make the European Union a strong partner in international relations. I am glad the Union supported Poland in its dispute with Russia over the export of our products. I am confident that Poland will in future years help to develop a positive relationship between Russia and the European Union.
(CS) This EU-Russia summit will be the first for Russian President Dmitri Medvedev. The Union should make use of the start of his term of office and strive for a shift in mutual relations towards a pragmatic, realistic and strategic partnership. Actually, in the long run this partnership is more important for Russia itself. President Medvedev's priority is for the rule of law to be respected (as he says himself) and the economy modernised. To achieve this, he needs Europe. In the area of international and trade relations, Russia also needs a partner that is more stable and reliable than China or Iran. The European Union presents no threat to Russia. On the contrary, the Union can help Russia to maintain its status of a key player that the country would otherwise gradually lose due to elements relating to its one-sided economy and democracy. A strategic partnership, however, can only be built on the basis of a symmetrical dialogue between equals. In this context, Russia must show the way, stop its petty attempts at dividing Europe and treat the Union as a collective entity. Short-sighted skirmishes and provocations needlessly postpone the creation of a real partnership with the EU. In the discussions on the new Partnership and Cooperation Agreement between the EU and Russia, the focus should be on the issues that are important in the long term.
(SK) The EU-Russia strategic partnership is an important factor in the area of diversification and security of imports of energy sources into the EU. At the same time, we have to remember that this cooperation is as important for Russia as it is for the EU, since up to 60% of Russian crude oil goes to the EU.
I think that the European leaders have to keep telling Russia that the country should not use her energy supplies as a tool of political repression, in relation to EU Member States or the countries of the former Soviet Union, especially Ukraine.
At present, Member States' negotiations on supplies of Russian oil and gas are bilateral. When visiting the State Duma of the Russian Federation in April 2007, I could see for myself that Russia, too, is extremely interested in negotiating energy issues with the EU as a whole.
Finally, I would like to express my fears, like my colleague Mr Elmar Brok did, that following the unsuccessful Irish referendum on the Lisbon Treaty the EU's position as a strategic partner may be weakened, given that the Lisbon Treaty is the document in which the EU's competences in the area of the common energy policy are enshrined.
(FI) Mr President, hopefully we will soon conclude the cooperation agreement between the European Union and Russia. It is important that the EU and Russia have a straightforward, workable and honest relationship. The partnership needs to be healthy and beneficial to both parties.
Despite its pragmatic approach, the EU should not forget, and it has not forgotten either, human rights, and should aim for an active dialogue with Russia on the subject.
Energy security is an important issue all over Europe, and when we speak of energy we are also normally talking about Russia and cooperation between the EU and Russia. The EU is keen to maintain its security of supply, at the same time cutting its dependence on external energy. Hopefully, the debate at the summit will be open, frank and, above all, fruitful.
(DE) Mr President, as Mr Swoboda was speaking, I was reminded that 'svoboda' is the Russian word for 'freedom', and it occurred to me that freedom is of course something that we all need. Human rights and freedom are the EU's most important pillars and must underpin our dialogue with Russia too.
Precisely because this next dialogue will be taking place in Siberia, it occurs to me that Chita - the detention facility where the Yukos prisoners, Mikhail Khodorkovsky and Platon Lebedev, and indeed others, are being held - is also in Siberia. I would therefore ask you to do your utmost to ensure that they are released, but also to encourage Russia to make freedom of opinion and freedom of the press a reality and allow NGOs to work unhindered, as all these aspects are extremely important for our common European future.
(PL) Mr President, we are a Community that respects the rule of law as one of the foundations on which we have built our identity. We should expect the same from our political and economic partners. I call upon the European Union's representatives at the summit to raise the matter of full compliance by Russia with the rulings of the European Court of Human Rights.
This Court was not established to be a phoney institution, whose rulings were only respected by those committing minor and sometimes questionable infringements of human rights. It was established to ensure that torturers, rapists and murderers would be deterred from committing further offences by the knowledge that the appropriate sentences would be handed down to them.
The Russian Federation must therefore work very closely with the Court, and must respect the Court's judgments. Clearly, a country that does not honour the agreements it makes cannot be treated a reliable partner. Russia's actions are in stark contrast to its statements that it is a reliable supplier of sources of energy. This is one of the assertions Russian diplomats love to make. If Russia is going to prove as reliable as it did regarding Chechnya, Mrs Politovskaya or Mr Litvinienko, the European Union will go down in history as the most naïve institution that ever existed.
Mr President, I raise an issue on behalf of Mrs Marina Litvinenko, whose husband, Alexander Litvinenko, was murdered in London in December 2006. The murder weapon was polonium-210, a radioactive material, 97% of which is manufactured in the Avangard nuclear facility in Russia. The murder has all the hallmarks of a highly sophisticated assassination, such as those carried out by the Russian security services. The chief suspect in the case, Mr Andrei Lugovoi, is a Member of the Russian Parliament and cannot be extradited under the Russian Constitution.
If I may address myself to Mrs Ferrero-Waldner directly: Mrs Litvinenko asks that the Council and the Commission raise the issue of Mr Litvinenko's murder with President Medvedev during the summit. Mrs Litvinenko wants the murder of her husband to be solved and those concerned brought to justice. The summit is an ideal opportunity to move that process forward. Please assist her.
(Applause)
Mr President, I continue in the vein of the previous speaker's remarks. The Russian Government should do everything in its power to prove that it did not order the terrorist assassination of a British citizen - which also means a European citizen - Alexander Litvinenko. As the Russian Government has failed to prove that it is not giving the orders and even refuses due cooperation with the British investigating authorities, this shows, consequently, that Russia's official involvement in the murder is politically proved.
The new Russia, as many say, is repeatedly acting like a terrorist state, and at the summit in Khanty-Mansiysk the EU must call on President Medvedev to put a stop to such practices.
The mothers of Beslan, trying to find out who ordered the attack on the school and the use of bazookas and heavy machine guns against everybody there, including their children, should not have court cases initiated against them. The EU must at least support those weaker than itself, the British Government and the Beslan mothers.
President-in-Office of the Council. - (SL) I shall be very brief in view of the late hour. I think it was Mr Severin who said - I shall quote this in English - 'Russia is a divisive issue in the European Union'. Nevertheless I think that during today's debate in this Parliament I heard above all two elements of very broad consensus, very broad.
Firstly, that we need good relations between the European Union and the Russian Federation. I can only agree with this, of course. The Russian Federation, as has been said several times, is a world power, one of the key players in the international scene, as Mr Millán Mon said, and it is moreover our neighbour. In short, we are condemned to coexist with the Russian Federation, and this coexistence will be high-quality only if it is based on partnership and cooperation. This Presidency is determined to cultivate dialogue towards enhancing this partnership and cooperation, a dialogue that includes all issues of interest to both sides, including those over which we do not agree and about which I spoke in my introductory speech.
The other important element of very broad consensus, which I have discerned here in this Chamber, is the importance ascribed by MEPs to the common position of the European Union. Here I could not agree more. The area where this has been especially highlighted and most frequently highlighted is the area of energy. The fact is that no individual Member State could achieve in separate talks with suppliers like the Russian Federation as good an agreement as the Union as a whole can achieve. It is therefore high time for the common European energy policy to come truly to life.
In this context mention was also made of gas and oil pipelines. May I say just this: if in the European Union we had been capable hitherto of establishing a true, proper internal energy market, it would be entirely immaterial where some gas or oil pipeline ran.
Allow me to conclude with the following remark: the Slovenian Presidency is delighted that its Presidency is ending with the EU-Russian Federation summit, a summit which this time, owing to certain new circumstances, a new president in Russia and the mandate that we finally succeeded in obtaining after lengthy negotiations, promises much, and I hope that these expectations will be fulfilled.
Member of the Commission. - Mr President, I think that the key in our relationship is mutual interdependence, which many speakers have mentioned. On the one hand, it is in our interests to have a good relationship with Russia, a strategic partner and a neighbour, as our President rightly said. However, it is also important that Russia should be a partner in the solution of problems and not a partner for problems, and that is the other part of it.
I have listened very carefully and I have taken note of all your comments. I will not be able to answer all your questions and comments now, but let me make a few general and more specific remarks.
Firstly, Russia is today a very important energy partner and, as a result of getting the negotiating mandate for the new agreement, we already have a common EU position on energy, because we have a common mandate. It was not easy to get the mandate, but now we have it and this is the framework of our negotiations. Therefore, it was very important to get it. As I said before, we want to enshrine the principles of the Energy Charter in the new agreement. The EU-Russia relationship is based on that - it is not a one-way street. We are an important market and a source of investment, just as Russia is a very important supplier to us. So, again, this interdependence is there and we have to have the same principles: reciprocity, transparency and non-discrimination.
One of the objectives of the European Union energy policy is to diversify routes of supply and sources of energy to increase competition and security in the EU energy market. This is not an anti-Russian policy. I think Russia will remain a key supplier to us, but any rational consumer spreads risks, particularly with energy prices skyrocketing. Given our growing interdependence on imports, particularly gas, the volume of Russian gas that we would like to buy is likely to grow, so we need a clear policy of diversification.
Let me turn to trade in general. It is very important that Russia becomes a member of the WTO. This is important not only for Russia but also for us. We will continue, therefore, to work actively in Geneva and bilaterally to get a deal. I think Russia needs membership of the WTO to modernise its economy, and with this President I am sure that is possible, as it was also possible with President Putin, who, himself, supported this issue.
Let me quickly mention NGOs and human rights issues: we are in regular contact with Russian NGOs and we reflect their concerns in our talks with the Russian authorities. We are ready to raise specific cases, where necessary, and we continue to support them financially through our European Instrument for Democracy and Human Rights.
On the question of human rights in general: we hold human rights consultations with the Russians. Indeed, we speak about specific cases, human rights defenders, and sometimes about judicial cases. Our particular concerns relate to the situation in the Northern Caucasus. I only have five minutes and I could speak at length about the Northern Caucasus, Georgia, Abkhazia, South Ossetia and also on Nagorno-Karabakh and Moldova, so please do not take it that we did not know. This will be very important and is important.
I also wanted to say on the issue of the British Council that the EU has supported the UK Government in its dispute with Russia concerning the British Council offices in St Petersburg and Yekaterinburg. I think we now have a good dialogue on cultural cooperation with Russia, which I hope will provide an opportunity to emphasise the value of these contacts. We will, of course, consider whether anything more can be done.
Concerning the Finno-Ugric minorities: as you know, we are working on the implementation of the preparatory action for EUR 2.5 million, which Parliament put into the budget for this year and we see in this context implementation of the Council of Europe convention on minority rights, to which Russia is also a party. I think it should also cover national minorities in Russia.
Concerning university exchanges: I would just say that we promote such exchanges with Russia through, on the one hand, the Erasmus Mundus and the Tempus Programmes. We will be increasing our cooperation in those programmes in the coming years. In addition, Russia has also shown great interest in being a member of the Seventh Research and Development Framework Programme, which perhaps in future will be a very important sign for SIGMA. We have a European Studies Institute and we - both Russia and the European Union - might go on to work with this Institute and maybe even double our input.
A last general word before concluding: the official launch of this new agreement is, as I think everybody here would agree, a very important occasion and it is an opportunity. There is huge potential and I totally agree with our presidency that this will be a very important occasion.
We know that the negotiations will not be easy. They have to be comprehensive and because they are comprehensive - because we have a huge mandate - they will be somewhat complex and they will not be finished soon. However, this solid mandate also shows that we have a unity there. The unity of the mandate is there. It was very difficult to get it, but now that we have it, let us move forward and I urge you to back us on that.
Finally, as we all know, the relationship has to be strategic. Let us, therefore, take a step back from the daily irritants and the news from the wires and let us look at the broader historical context of Europe and Russia, as well as at the many interests we have in common. We have to find a way to manage our divergences while, at the same time, keeping a door open for dialogue. There is an opportunity. We have to take it, and together I am sure we will get a solid partnership out of that.
I have received six motions for a resolutionpursuant to Rule 103(2) of the Rules of Procedure.
The debate is closed.
The vote will take place tomorrow.
Written statements (Rule 142)
in writing. - (RO) The EU/Russia Summit to take place on 26/27 June in Khanty-Mansiik, Siberia, marks a double beginning: on the one hand, it is the first contact that the European Union has with the new Russian President, Dimitry Medvedev, and, on the other hand, the negotiation of a new Partnership Agreement is intended, which would establish the framework for the development of relations between the European Union and Russia.
Since 40% of the natural gas imported by European companies comes from Russia, the latter has to facilitate the EU investments by adopting a transparent legislation and opening its pipeline system, which would allow European companies to purchase gas directly from the Central Asian producers.
The European Union must not remain indifferent to the fate of those who live in conflict regions; together with Russia and the other actors involved, we need to find a way to solve "frozen” conflicts, as well as the conflict in Moldova and the Caucasus.
I hope the Partnership Agreement will be a framework in which the relations between the European Union and Russia shall evolve; nevertheless, we should not forget that our objective is not to sign a Partnership Agreement, but to include into this agreement clauses that could lead to democracy, security and an increase in the standard of living in Europe, from the Caucasus to the Atlantic.
in writing. - (ET) Mr President, this week in Khanty-Mansiysk the regular summit meeting between the European Union and Russia is taking place, to be followed by the 5th World Congress of Finno-Ugrian Peoples in the same place. Among the Finno-Ugrian peoples are the original inhabitants of this region, the Khanty and Mansi reindeer herders who have given their name to this place, situated amidst the Siberian marshes and tundra.
Also attending this World Congress is a five-member delegation from the European Union; the Hungarians, the Finns and the Estonians are among the Finno-Ugrian peoples, and their original home is in Siberia. I hope that we will succeed in this way in drawing attention to the small nations whose language is in danger of disappearing and whose culture, thousands of years old, is being replaced by corporate events.
The European Union should stay true to its values and defend them, and not let itself be blinded in a region which is the source of most of Russia's energy resources. The rivers of oil there have led to a conflict between the traditional way of life of the native inhabitants and humanity's ever increasing need for petroleum.